       8:21-cv-00304-JFB Doc # 5 Filed: 09/16/21 Page 1 of 2 - Page ID # 14




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JEREMY BRUGGEMAN,

                      Plaintiff,                                  8:21CV304

       vs.
                                                                    ORDER
KILOLO KIJAKAZI, Acting Commissioner of
Social Security;

                      Defendant.


       This matter is before the Court on the application by the plaintiff, through his

attorney of record, for leave to proceed in forma pauperis in this appeal from a decision

by the Social Security Administration, Filing No. 2. The Court has reviewed the record,

including the affidavit of the plaintiff, and finds the motion should be granted. See 28

U.S.C. § 1915. Accordingly,

       IT IS ORDERED:

       1.     Plaintiff’s Application to Proceed In Forma Pauperis (Filing No. 2) is granted.

       2.     Service shall be effective pursuant to Fed. R. Civ. P. 4 (i).

       3.     The Clerk of the Court shall send a copy of this order together with three

summons forms and three copies of USM Form 285 to plaintiff’s counsel for service of

process on the United States.

       4.     If requested to do so, the United States Marshal shall serve all process in

this case without prepayment of fees from the plaintiff. In making such a request, the

plaintiff must complete USM Form 285 and the summons forms and return them to the

Clerk of Court. The Clerk of Court will sign the summons forms and forward them with a

copy of the plaintiff’s Complaint to the U.S. Marshal for service of process.

                                             1
       8:21-cv-00304-JFB Doc # 5 Filed: 09/16/21 Page 2 of 2 - Page ID # 15




       5.     This order is entered without prejudice to the Court later entering an order

taxing costs in this case. This order does not relieve the plaintiff from the obligation to

pay or reimburse taxable costs after this action is over.


       Dated this 16th day of September, 2021.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge




                                             2
